NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-39 are allowed.
The following prior art is considered to be the most relevant art with respect to Applicant’s claimed invention:

Cao et al. (US 2016/0357885) 
Cao teaches deployment of a large scale computing solution to a cloud using open virtualization function (OVF) which is analogous to a descriptor file [Cao ¶ 0063], wherein the OVF may contain indication of resources [Cao ¶ 0065].  Cao further teaches that OVF files may be modified with respect to a memory allocation similar to a resource capacity [Cao ¶ 0070; see also ¶ 0073: monitoring performance of the cloud resources and adjust the simulation model and OVF files].


Vembuli et al. (US 2019/0140905)
Vembuli teaches creating a modified copy of a VM image (i.e. OVF) package called delta OVF [Vembuli ¶ 0027].  Furthermore, Vembuli teaches using an indication of a OVF package location [Vembuli ¶ 0031: metadata of the OFV may also include the path or storage location of the base VM image from which the VM was deployed; ¶ 0039: image manager 195 then reads metadata file 552, which contains a pointer to delta virtual disk file 554, which itself contains a pointer to a base virtual disk file 556].
However, Vembuli does not disclose the location of the modified OVA file being the same location as the OVA file.  In contrast Vembuli teaches a storage location of a base OVF package being different than a delta OVF [Vembuli ¶ 0028].

The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “a file manipulator to modify an open virtualization appliance (OVA) file by modifying a descriptor file of the OVA file to configure the resource capacity for the agent in the private cloud network, the OVA file being deployed in a public cloud network” and “a first interface to transmit an indication to a location of the modified OVA file to a user device, the location of the modified OVA file being the same location as the OVA file” in combination with the remaining limitations of the claim is not claim 1 is allowed.  Claims 12, 20, and 30 recite similar limitations to those of claim 1, therefore, claims 12, 20, and 30 are allowed for similar reasons as stated above.  Claims 2-11, 13-19, 21-29, and 31-39 depend from an allowable base claim, therefore, claims 2-11, 13-19, 21-29, and 31-39 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN P COX/Primary Examiner, Art Unit 2474